Case 1:19-cv-00969-TSE-IDD Document 13 Filed 12/14/20 Page 1 of 6 PagelD# 50

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Christopher Forbes, )
Petitioner, )
)

v. } 1:19¢v969 (TSEADD)
)
Harold Clarke, )
Respondent. )

MEMORANDUM OPINION AND ORDER
Christopher Forbes, a Virginia inmate proceeding pro se, has filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 arguing that the rate of good time credits that
Virginia Department of Corrections (VDOC) calculated for him is incorrect. Forbes admitted in
his petition that the Supreme Court of Virginia found his claim barred by the state habeas statute
of limitations, Virginia Code § 8.01-654(A)(2). On February 28, 2020, the Court directed the
respondent to address whether Forbes had established cause and Prejudice to excuse the default.
On March 26, 2020, respondent filed a motion to dismiss [Dkt. No. 9], with a brief in support,
and provided petitioner with the notice required by Local Rule 7(K) and Rosehboro v, Garrison,
528 F.2d 309 (4th Cir. 1975). (Dkt. Nos, 10, 11]. Petitioner has responded and the matter is now
ripe for adjudication. For the reasons stated below, this the underlying petition must be
dismissed. |
I. Procedural History

On January 21, 2005, the Circuit Court of Loudoun County revoked four years of a

suspended sentence for grand larceny originally imposed on May 11, 2001. Several months

later, on May 6, 2005, Forbes was convicted of robbery and abduction in the Cireuit Court of
Case 1:19-cv-00969-TSE-IDD Document13 Filed 12/14/20 Page 2 of 6 PagelD# 51

Fairfax County and was sentenced to 35 years in prison, with 20 years suspended.! (Va. Set.
Ree. at 40-41). On November 15, 2013, the Circuit Court of Fairfax County revoked nine
months of a sentence originally imposed on May 25, 2001. Forbes became a VDOC responsible
offender on September 8, 2008 and was committed to a total active term of imprisonment of 19
years, and 9 months. (Va. Sct. R. at 41)2

On June 28, 2017, Forbes filed a habeas petition in the Supreme Court of Virginia
alleging that the VDOC had been deprived him of a total of 21 01 days of jail credit, and that the
VDOC had miscalculated his release date by 2101 days. (Va. Sct. R. at 68). The Supreme Court
of Virginia, based upon an affidavit from the Legal Services section within the VDOC and the
records of the criminal proceedings in Loudoun and Fairfax Counties, found that Forbes had
been credited with all the jail credit days to which he was entitled and that his release date had
been accurately calculated. (Va. Sct. Rec. at 68-69). The Supreme Court of Virginia dismissed
Forbes habeas petition on November 21, 2017. Forbes v. Clarke, Record No. 170883.

On January 8, 2018, Forbes filed a § 2254 petition in the United States District Court for
the Western District of Virginia, which was subsequently transferred to the Eastern District of

Virginia. Forbes v, Clarke, 1:18¢v158, (Dkt. Nos. 1, 4). In the federal petition, Forbes claimed

 

that his jail credit days had been “miscalculated,” and that he was entitled to an additional 2101

jail credit days to those at issue in the first state habeas. Forbes, however, had not properly

 

' The pertinent state court records are included in the certified copies provided by the Supreme
Court of Virginia and will be cited as follows, “Va. Set. Rec. at.”

? Forbes was convicted of other crimes in the Circuit Court of Arlington County and the Circuit
Court of the City of Alexandria and the sentences imposed for those convictions were shorter
than those imposed in Fairfax County and were ren concurrent with the Fairfax County
sentences. (Va. Sct. R. at 41).
Case 1:19-cv-00969-TSE-IDD Document 13 Filed 12/14/20 Page 3 of 6 PagelD# 52

raised this claim in his state habeas petition and his federal petition was dismissed without
prejudice on October 18, 2018 to allow Forbes to exhaust his claim. Id., [Dkt. No. 16).

Forbes retumed to the Supreme Court of Virginia and filed a second habeas petition on
November 2, 2018, which was dismissed as untimely on June 10, 2019 pursuant to Virginia
Code § 8.01-654(A)(2) because Forbes had not filed the “petition within one year after the action
accrued.” Forbes v. Clarke, record No. 181534, (Va. Sct. Rec. at 15).

Forbes filed the present § 2254 petition on July 12, 2019 Taising the claim that the VDOC
had miscalculated his total number of jail credit days and therefore miscalculated his good time
release date.’ Forbes admitted in his state habeas proceedings, in a pleading dated September 8,
2017, that he was aware of this claim (Va. Sct. Rec. at 63-64) and admitted the same in the
present § 2254 petition. See [Dkt. No. I at 5}. The respondent was directed to address the
default under Virginia Code § 8.01-654(A)(2). Petitioner responds there is cause and prejudice
and that he was diligent. The record does not support petitioner’s assertion of either cause or
diligence.

I. Default
“Generally, if a claim is procedurally defaulted in state court, federal habeas review is

barred ‘unless the prisoner can demonstrate cause for the default and actual prejudice.”” Sigmon

v. Stirling, 956 F.3d 183, 198 (4th Cir. 2020) (quoting Coleman v. Thompson, 501 U.S. 722, 750

(1993)); Sparrow v. Dir., Dep’t of Corrs, 439 F. Supp. 2d 584, 588 (E.D. Va. 2006) (recognizing
§ 8.01-654(A)(2) as an independent and adequate bar). A court need not consider the issue of

 

3 The envelope in which the habeas petition was sent is postmarked July 12, 2019, the petition
and cover letter within the envelop are not dated. Accordingly, the Court will use the July 12,
2019 date. See Houston v. Lack, 487 U.S. 266, 276 (1988).

3
Case 1:19-cv-00969-TSE-IDD Document 13 Filed 12/14/20 Page 4 of 6 PagelD# 53

prejudice in the absence of cause. See Komahrens v. Evatt 66 F.3d 1350, 1359 (4th Cir, 1995),
cert. denied, $17 U.S. 1171 (1996).

 

Forbes argues his ignorance of the law and the VDOC’s refusal to provide him
information establishes cause to excuse his default. [Dkt. No t2 at 1-4]. To demonstrate
“cause,” a petitioner must show “the factual or legal basis for the claim was not reasonably

available to the claimant at the time of the state proceeding.” Hedrick v. True, 443 F.3d 342, 366

 

(4th Cir. 2006) (internal quotations omitted). Basic ignorance of the law does not constitute
Cause to circumvent the procedural default. Steele v. Young, 11 F.3d 151 8, 1522 (10th Cir.
1993) (“Steele's status as a pro se petitioner and his deficiencies in reading and writing skills are
not external factors that prevented Steele or his counsel from taising the double jeopardy issue
on direct appeal. Thus, they do not constitute “cause” for the default.”); see Coleman v,
Thompson, 501 U.S, 722, 753 (1991) (the cause prong of the cause and prejudice test “must be
something external to the petitioner, something that cannot fairly be attributed to him”).
Significantly, Forbes arguments ignore the fact that he knew by his own admission the facts upon
which he now relies by at least September 8, 2017. (Dkt. No. 1 at 4}; (Va. Set. Rec. at 63-64).
At that point, Forbes should have moved to amend his State habeas petition to raise the new
claim. Accordingly, nothing prevented Forbes from raising his claim that the VDOC has
miscalculated his total number of jail credits and therefore miscalculated his release date.
Ill. Mootness

Alternatively, “[a] habeas corpus petition is moot when it no longer presents a case or
controversy under Article III, § 2, of the Constitution.” Aragon v. Shanks, 144 F.3d 690, 691
(10th Cir. 1998) (citing Spencer v. Kemna, 523 U.S. 1, 7 (1998)). No case or controversy exists

unless the petitioner has suffered an actual} injury that can “be redressed by a favorable judicial
Case 1:19-cv-00969-TSE-IDD Document 13 Filed 12/14/20 Page 5 of 6 PagelD# 54

decision.” Spencer, 523 U.S. at 7 (citation omitted). A check on the VDOC Offender Locator
page indicates that Forbes is no longer in the custody of the VDOC

Because Forbes is no longer in VDOC custody, there is no effective relief that can be
granted, and his petition will be DISMISSED AS MOOT. See Williams v. Ozmint, 716 F.3d
801, 809 (4th Cir. 2013) (“A change in factual circumstances can Moot a case ... such as when
the plaintiff receives the relief sought in his or her claim.”); Johnson v. Finnan, 252 F. App’x 98,
99 (7th Cir. 2007) (restoration of good time credits renders moot inmate’s habeas challenge); see,
e.g., Bassett v, Jobnson, No. 7:1 1¢v396, 2011 U.S. Dist. LEXIS 11 1590, at *3-4 (W.D. Va. Sept.
28, 2011) (“Plaintiff's release from the VDOC’s custody moots his habeas claims because he is
free, no longer needs good time credits, and is not subject to the VDOC’s security
classifications.) (citing Incumaa v. Ozmint, 507 F.3d 281, 287 (4th Cir. 2007)).

Accordingly, it is ORDERED that the respondent’s motion to dismiss (Dkt. No. 7] is
GRANTED and the § 2254 petition [Dkt. No. 1] be and hereby is as barred by the statute of
limitations.

To appeal this decision, petitioner must file a written notice of appeal with the Clerk’s
office within sixty (30) days of the date of this Order. See Fed. R. App. P. 4(a). A written notice
of appeal is a short statement indicating a desire to appeal, noting the date of the Order over
which the party seeks review. Failure to file a timely notice of appeal waives the right to appeal

this decision.

 

* https://vadoc. virgin ja. gov/general-public/offender-lacator/ (last viewed December 14, 2020).

The July 26, 2017 Summary Audit included in the state court records indicated at that time that
Forbes good time release date was September 14, 2020. Va. St. Rec. at 59.

3
Case 1:19-cv-00969-TSE-IDD Document 13 Filed 12/14/20 Page 6 of 6 PagelD# 55

The Clerk is directed to enter judgment in favor of respondent pursuant to Federal Rule
of Civil Procedure 58; to send copies of this Order to petitioner and counsel of record for

respondent; and to close this civil action.

Entered this 4 day of 2020,

Alexandria, Virginia

   
 

T. S. Ellis, HI
United States District Judge
